Citation Nr: 0516162	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause for the 
cause of the veteran's death.  

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from November 2, 1941, to January 23, 1943, and from 
July 26, 1944, to April 30, 1945, and from May 1, 1945, to 
February 12, 1946, with the Recognized Guerrillas and the 
Regular Philippine Army.  He was a prisoner of war (POW) of 
the Japanese government from December 29, 1941, to January 
23, 1943.  He died in March 2000.  The claimant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  


FINDINGS OF FACT

1.  The veteran died in March 2000.  The immediate cause of 
death was listed as pneumonia, with senility listed as 
another significant condition contributing to death.  

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  The record contains no competent medical evidence 
indicating the veteran's death was related to his active 
service.

4.  The veteran did not have a claim pending with VA when he 
died.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2004).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in April 2001.  She was told of the 
requirements to successfully establish service connection for 
the cause of the veteran's death, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The April 2001 letter addressing the cause of death claim was 
mailed to the appellant prior to the initial RO adjudication 
of her claim.  Thus, she received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Although her representative urged in his April 2005 informal 
hearing presentation that VA did not fully satisfy the duty 
to notify, the Board finds that the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  In this regard, 
the Board notes that the record is replete with letters from 
the RO to the claimant asking for additional information and 
evidence, as well as informing her of the progress of the 
case.  Furthermore, she was provided a hearing at the RO in 
November 2002.  The Board finds no identifiable failure by 
the VA in satisfying this duty.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained records from the Veterans Memorial 
Medical Center (VMMC), as well as service medical records.  
Also, private medical records from St. Jude Family Clinic and 
Dr. Robert B. Alli, and the Bukidnon Provincial Hospital-
Maramag, Dr. Clarita Paggao, Dr. Nelson and Dr. Rynhart 
Palabrica have been obtained.  Affidavits from acquaintances 
and comrades are also of record.  

The Board observes that, in a February 2005 letter through 
her son, the claimant stated that she was submitting a copy 
of her deceased husband's military orders and a document 
relating to his police job.  The job documents were not 
relevant to the appeal and the orders were duplicates, thus 
no additional supplemental statement of the case was needed.  
It was also stated in the February 2005 letter that they 
found that the veteran had visited a hospital for a check up 
while a soldier, but was not admitted.  The letter concluded 
by stating that the claimant would now just wait for VA's 
decision, thus indicating there was no further evidence to 
submit.  Elsewhere in the record, the appellant indicated 
that any doctors that treated her husband close in time to 
service are now deceased.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the appellant, 
nor is there any indication that additional outstanding 
Federal department or agency records exist that should be 
requested in connection with the claim adjudicated in this 
decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  The representative has asserted that the VA has 
failed to fulfill this duty.  The Board disagrees.  A medical 
opinion is not required because the evidentiary record does 
not show that the veteran's cause of death was associated 
with an established event, injury, or disease in service, or 
otherwise associated with military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Pulmonary evaluation was normal upon separation 
examination in 1946, and the disabilities resulting in the 
veteran's death were not shown by the probative medical 
evidence until many years following the veteran's separation 
from service.  

With respect to the accrued benefits claim, the appellant is 
claiming a benefit to which she is not entitled as a matter 
of law, and this fact precludes the need for further 
development.  38 C.F.R. § 3.159(d)(3).  As to VA's duty 
notify, it does not apply to matters on appeal when the facts 
are not in dispute and the law is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); VAOPGCPREC 5-04.  In any event, a VCAA 
letter was sent to the appellant in June 2004.
 
The duty to notify and assist having been met by the RO to 
the extent required, the Board turns to the analysis of the 
appellant's claim on the merits.


II.  Service connection for the Cause of the Veteran's Death

The appellant, a widow of a Filipino soldier who fought 
during World War II and a former POW, seeks service 
connection for the cause of the veteran's death.  She 
contends that beatings, maltreatment and illnesses suffered 
while he was a POW contributed to a weakened immune system 
and physical weakness such that he could not sufficiently 
fight off a common illness such as pneumonia.  However, the 
appellant has not submitted any competent medical evidence 
which supports this conclusion, a necessary element of such a 
claim.  Therefore, although the appellant's arguments have 
been considered, for the following reasons, based on a lack 
of medical support for this claim, the Board denies the 
appeal.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2004).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection for certain chronic diseases may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2004).  

Moreover, the veteran was a POW for over one year.  For a 
veteran who is a former POW for more than 30 days, certain 
diseases which become manifest to a degree of at least 10 
percent at any time after active service, shall be 
considered to have been incurred in or aggravated by 
service, notwithstanding that there is no record of such 
disease during the period of service.  Recent changes to the 
applicable regulation provide as follows:  

38 C.F.R. § 3.309  Disease subject to presumptive service 
connection. 
   
(c) Diseases specific as to former prisoners of war. (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec.   
3.307 are also satisfied.  Psychosis; Any of the anxiety 
states; Dysthymic disorder (or depressive neurosis); Organic 
residuals of frostbite, if it is determined that the  veteran 
was interned in climatic conditions consistent with the  
occurrence of frostbite. Post-traumatic osteoarthritis; 
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications  (including myocardial infarction, congestive 
heart failure,  arrhythmia; Stroke and its complications.  
(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption  provisions of Sec. 3.307 
are also satisfied.  Avitaminosis.  Beriberi (including 
beriberi heart disease).  Chronic dysentery.  Helminthiasis. 
Malnutrition (including optic atrophy associated with  
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

Authority: 38 U.S.C. 1112(b). * * * * * [FR Doc. 04-22543 
Filed 10-6-04; 8:45 am]

These changes became effective October 7, 2004.  The POW 
presumption can be rebutted where there is affirmative 
evidence to the contrary of intercurrent injury or disease. 
38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. §§ 3.307 
3.309(c) (2004).  

At the time of the veteran's death, service connection was 
not in effect for any disability.  His death certificate 
shows he died in March 2000 of pneumonia, with senility 
listed as another significant condition contributing to 
death.  

Service medical records show that the veteran had no 
complaints or findings of pneumonia or senility.  He was 
treated in March 1945 for a shrapnel wound of the abdomen.  
Physical examination performed in February 1946 showed all 
systems, including the lungs, as normal.  There is also a 
notation on the February 1946 examination report that a chest 
x-ray was negative.  

The record reflects a diagnosis of pulmonary tuberculosis in 
February 1964.  Private treatment records, including an X-ray 
report from Dr. Rynhart N. Palarica, reflect a diagnosis of 
left lobe pneumonia in October 1989.  VA treatment records 
dated in 1990 show evaluation for chest problems.  An outside 
X-ray was deemed inadequate for diagnosis.  Further review by 
VA doctors resulted in a diagnosis of pulmonary tuberculosis, 
minimal, bilateral, chronic, inactive, Class IV.  The veteran 
gave a history of bouts of a productive cough with blood-
streaked sputum since 1956.  He also reported that he had a 
high grade fever and productive cough during service in 1943.  
POW protocol examination in 1990 yielded a finding of no 
residuals of malaria, dysentery, inhumane treatment as a POW.  

Records from Bukidnon Hospital reflect diagnosis and 
treatment of bilateral pulmonary emphysema based on X-ray in 
June 1998.  A letter from Clarita Paggao, M.D., dated in June 
1998 reflects that the veteran had been treated at Bukidnon 
Hospital since in June 1998 for pulmonary emphysema.  She 
noted a history of emphysema by X-ray diagnosed since 1989.  

Records from St. Jude Family Clinic and a letter from Roberto 
B. Alli, M.D., show the veteran was treated at that facility 
in January 2000 and again shortly prior to his death in March 
2000.  Initially, he was seen for fever, weakness, dizziness 
and nausea.  He was haggard looking.  The diagnosis in 
January 2000 was hypotension, old age anemia.  When admitted 
in March 2000, he was again weak, pale and feverish.  He had 
paralysis of one side of the face and he had labored 
breathing.  Hew as treated and advised to go to a secondary 
or tertiary medical facility.  The impression was 
bronchopneumonia, silent, trigeminal neuralgia, left.  He 
died later in March 2000.  

Dr. Paggao issued a statement in 2002 indicating that the 
veteran died in March 2000 unattended by a physician but, for 
burial purposes, the Municipal Health Officer issued a 
diagnosis of senility, pneumonia.  

Lay statements from the veteran and his friends and comrades 
attest to their observation of his illness, including 
pneumonia, and weakness in captivity and in service.  

As noted, the case of death is listed as pneumonia.  No 
physician has alleged that the veteran was treated for 
pneumonia prior to 1989.  The initial note of any of the 
veteran's listed pulmonary conditions was the reference to 
pulmonary tuberculosis in 1964.  No doctor has urged that the 
conditions that caused the veteran's death, pneumonia and 
senility, were in any way related to service.  These were not 
noted until many years after service.  The claimant has 
failed to submit documentation of any treatment of the 
veteran in closer proximity in time to service despite 
requests from the RO to do so.  

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2004).  The service medical 
records are negative for complaints related to pneumonia or 
senility, the causes listed in the death certificate.  There 
are no additional medical records in the veteran's file from 
the time of his discharge in 1946 for many years later that 
show of any complaints related to the causes of death.  Post-
service private treatment records in 1964 are the first 
medical records documenting any pulmonary problems.  
Emphysema is not shown prior to 1998, with a note that the 
condition began in 1989.  That note, from Dr. Paggao, 
characterizes the condition as senile emphysema secondary to 
anemia secondary to nutritional imbalance.  This further 
indicates that pulmonary conditions set in later in life 
rather than in service.  

There is no evidence that the conditions causing the 
veteran's death were in proximity to service or is related to 
any in-service disease or injury.  No records of treatment 
could be produced to that effect.  No examiner has opined 
that there is a relationship between pneumonia or senility 
and the veteran's service.  

Inasmuch as the appellant urges in written statements and 
testimony that the veteran's death was due his service, and 
she supports her claim with lay statements, neither she nor 
any other of the laymen are qualified to express an opinion 
regarding any medical causation of the veteran's conditions 
which led to the his death.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, and the lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

Clearly, nor may service connection be granted on a 
presumptive basis.  Under Section 1101, certain disorders may 
warrant service connection if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  In this case, the first 
objective evidence of disability was years after service.  
Moreover, pneumonia and senility are not diseases presumptive 
to POWs, even considering the new revisions.  See 38 C.F.R. 
§§ 3.307 3.309(c) (2004).  

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Accrued benefits 

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c);  see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

The evidence shows the veteran died in March 2000, and that 
the appellant's accrued benefits claim was received in 
February 2001, within one year of the veteran's death.  
However, the veteran did not have a pending claim with VA 
when he died.  A claim for pulmonary emphysema was denied in 
August 1998, and the veteran had been informed of the denial 
by letter dated August 17, 1998.  That decision was 
unappealed.  Therefore, the threshold legal criteria for 
establishing entitlement to accrued benefits are not met, and 
the appeal must be denied because of the absence of legal 
merit.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

The appeal for accrued benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


